Citation Nr: 1620041	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to a temporary total rating based upon convalescence following right knee surgery.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1978 to August 1978, and from June 1979 to February 1985.  In a December 1991 administrative decision, it was determined that basic eligibility exists on the conditional period of service from June 28, 1979 to June 27, 1983.  The discharge for the period of service from June 28, 1983 to February 6, 1985 was determined to be under dishonorable conditions.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the RO in San Juan, the Commonwealth of Puerto, which declined to reopen the issue of service connection for a right knee disability and denied the other issues on appeal.

This case was first before the Board in July 2015, where the Board remanded the issues on appeal to obtain outstanding VA treatment records, to ask the Veteran to provide any available service treatment records, and to schedule the Veteran for a hearing before the Board.  The record reflects that outstanding VA treatment records have been obtained.  Further, a January 2016 VA Form 27-0820, Report of General Information, reflects that the RO called to inquire about any service treatment records in the Veteran's possession.  The Veteran advanced having submitted all documents and asked that the Board decide the instant matter as soon as possible.  Finally, in September 2015, the Veteran testified from Atlanta, Georgia, at a September 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  As such, remand to comply with the July 2015 remand directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision). 

During the pendency of this appeal, VA received a March 2015 VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Attorney W.M. for the limited purpose of "investigating eligibility for benefits only."  Per an August 2015 letter, Attorney W.M. withdrew as limited representative due to the Veteran requesting that Attorney W.M. "no longer assist in the investigation of his claims."  Subsequently, the Veteran submitted a November 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, listing the Georgia Department of Veterans Services as representative.  The Board notes that, as the March 2015 VA Form 21-22a was limited in scope, Attorney W.M. did not represent the Veteran concerning the issues on appeal.  In addition, as Attorney W.M. has withdrawn representation at the Veteran's request, and as a new VA Form 21-22 was filed, there is no question that the Georgia Department of Veterans Services currently represents the Veteran in the instant matter.

Further, during the brief period of limited representation, Attorney W.M. submitted multiple Freedom of Information Act (FOIA) requests for the Veteran's claims file.  This request was not fulfilled prior to Attorney W.M. withdrawing the limited representation.  As the record reflects that the FOIA request was only made to allow Attorney W.M. to review the file as part of the investigation into eligibility for benefits, the Board finds that there is no FOIA request outstanding at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for a right knee disability, an acquired psychiatric disability, to include PTSD and adjustment disorder, a bilateral foot disability, and hemorrhoids, and entitlement to a temporary total rating based upon convalescence following right knee surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2000 RO rating decision denied service connection for a right knee disability due to a lack of evidence that the Veteran sustained an in-service right knee injury.  The Veteran did not file a timely notice of disagreement (NOD) following the March 2000 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  In September 2008, the Veteran filed a claim to reopen service connection for a right knee disability.  The RO declined to reopen service connection for a right knee disability in a September 2009 rating decision, finding that no new and material evidence had been submitted.  The Veteran did not file a timely NOD following the September 2009 decision, and no new and material evidence was received during the one year appeal period following the decision.

3.  In December 2010, the Veteran again requested to reopen service connection for a right knee disability.  The RO again declined to reopen service connection for a right knee disability in a January 2012 rating decision, finding that new and material evidence still had not been submitted.  The Veteran did not file a timely NOD following the January 2012 decision, and no new and material evidence was received during the one year appeal period following the decision

4.  New evidence received since the January 2012 rating decision relates to an unestablished fact of an in-service right knee injury that is necessary to substantiate a claim for service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision denying service connection for a right knee disability and the September 2009 and January 2012 rating decisions denying reopening of service connection for a right knee disability became final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the January 2012 rating decision is new and material to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision reopens the issue of service connection for a right knee disability and remands the remaining issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for a Right Knee Disability

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A March 2000 RO rating decision denied service connection for a right knee disability, finding no evidence that the Veteran sustained an in-service right knee injury.  The Veteran did not file a timely NOD following the March 2000 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  As such, the March 2000 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

The Veteran subsequently filed claims to reopen the previously denied right knee disability claim in September 2008 and December 2010.  The RO declined to reopen the issue in September 2009 and January 2012 rating decisions, in both instances finding that no new and material evidence had been submitted.  The Veteran did not file a timely NOD following either decision, and no new and material evidence was received during the one year appeal periods following the decisions.  Again, the September 2009 and January 2012 rating decisions became final as to the evidence then of record, and is are subject to revision on the same factual basis.  Id.

Since the January 2012 rating decision declining to reopen service connection for a right knee disability, VA received a December 2012 lay statement from a service member who served with the Veteran in the same unit.  While they were stationed in Germany in 1981, the service member saw the Veteran injury the right knee.  Such evidence relates to an unestablished fact of an in-service right knee injury and 

could reasonably substantiate the issue of service connection for a right knee disability.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for a right knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disability is granted.


REMAND

Social Security Administration Documentation

Social Security Administration (SSA) records are relevant to a claim and VA must obtain them where either (1) there is a SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

At the September 2015 Board videoconference hearing, the Veteran testified to receiving SSA disability benefits.  Specifically, the Veteran testified to receiving SSA disability benefits for all of the service connection issues currently on appeal (mental, right knee, feet, and hemorrhoids).  Further, the Veteran testified that a SSA examiner opined that all of these disabilities were related to service.  As such, the SSA records are pertinent to the issues on appeal, and, upon remand, the AOJ should attempt to obtain a copy of any decision granting or denying SSA disability benefits and all supporting medical documentation.


VA Examinations  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In September 2009, VA issued a Formal Finding on the Unavailability of Service Records.  Specifically, VA found that the Veterans service treatment records are missing and unavailable.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not received VA examinations concerning any of the service connection issues on appeal.  Considering VA's heightened duty to assist, and upon reviewing all the available evidence of record, the Board finds that remand for the relevant VA medical examinations and opinions is warranted.

Temporary Total Rating

The Veteran has advanced that a temporary total rating based upon convalescence following right knee surgery is warranted.  Such a rating cannot be assigned unless the Veteran is first service connected for a right knee disability.  As such, the issue of a temporary total rating based upon convalescence following right knee surgery is inextricably intertwined with the issue of service connection for a right knee disability, and adjudication of a temporary total rating based upon convalescence following right knee surgery must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, VA should attempt to obtain any outstanding VA treatment records for the period from May 2014.  Further, the AOJ should inquire as to whether there are any outstanding private treatment records concerning treatment of the right knee, right and left foot, hemorrhoids, and/or the Veteran's mental health.

Accordingly, the issues of service connection for a right knee disability, an acquired psychiatric disability, to include PTSD and adjustment disorder, a bilateral foot disability, and hemorrhoids, and entitlement to a temporary total rating based upon convalescence following right knee surgery are REMANDED for the following action:

1.  Contact the SSA and request that it provide a copy of any SSA decision, should one exist, awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and copies of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Contact the Veteran and request information as to any outstanding private treatment records for the right knee, right and left foot, hemorrhoids, and/or the Veteran's mental health during the relevant period on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's right knee, right and left foot, hemorrhoids, and/or mental health, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's right knee, right and left foot, hemorrhoids, and/or mental health disabilities, not already of record, for the period from May 2014.

4.  Schedule the appropriate VA examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

Right Knee

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed right knee disability had its onset during a period of active service, including as due to the Veteran's advanced in-service slip-and-fall during physical training?

Bilateral Foot Disability

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed bilateral foot disability had its onset during a period of active service, including as due to foot damage from wearing boots in service?

Hemorrhoids

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed hemorrhoids had their onset during a period of active service, including as due to eating C-rations in service?

Acquired Psychiatric Disability

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed acquired psychiatric disability had its onset during a period of active service, including as due to the Veteran's witnessing one or more suicides during service and/or difficulty acclimating to basic training?

5.  Then, readjudicate the issues of service connection for a right knee disability, an acquired psychiatric disability, to include PTSD and adjustment disorder, a bilateral foot disability, and hemorrhoids, and entitlement to a temporary total rating based upon convalescence following right knee surgery.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


